Title: Thomas Barclay to the American Commissioners, 11 August 1786
From: Barclay, Thomas
To: American Commissioners


     
      Gentlemen
      D’Aralbyda. 11th. Aug. 1786—
     
     I arrived here today, and shall Continue My Journey to Tangiers Early in the Morning,— The Plague being at Constantina occasions a Rigorous Quarranteen of 40 Days (from Barbary) in Spain— I shall therefore Endeavor to Get into Ceuta, which being in the hands of the Spaniards is an Exception to the Above remark, and I think the Quarranteen from thence is only [ten] Twelve Days—
     The Treaty shall be forwarded with all Expedition as soon as I arrive in Europe, and in the Mean time I am Gentlemen / Your Very Obed. / Serv.
     
      Thos Barclay
     
    